Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 1 of 37 PageID #: 1




Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

SEMYON GRINBLAT, individually and                              COMPLAINT
on behalf of all others similarly situated,

                                    Plaintiff,

                  -against-                               CASE NO.: 19-cv-7016

DUANE READE INC., 116-11 BEACH
CHANNEL OWNER LLC, JOHN DOE
1-X, persons yet unknown, Limited
Liability  Companies,         Partnerships,                   JURY DEMANDED
Corporations 1-X, entities yet unknown,

                                 Defendants.


                                     CIVIL COMPLAINT


       The Plaintiff, SEMYON GRINBLAT, as and for his complaint against the Defendants,

respectfully brings before the Court the below allegations.


                      STATEMENT OF THE PLAINTIFF’S CLAIMS


   1. This is an action under Title III of the Americans with Disabilities Act of 1990 (the

       “ADA”) to enjoin unlawful discrimination based on disability. The Plaintiff, SEMYON

       GRINBLAT, was discriminated against on the basis of disability and denied full and

       equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                                 1
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 2 of 37 PageID #: 2




     accommodations of the place of public accommodation owned, leased, controlled,

     managed, or operated, by the Defendants, DUANE READE INC., 116-11 BEACH

     CHANNEL OWNER LLC, JOHN DOE 1-X, persons yet unknown, Limited Liability

     Companies, Partnerships, Corporations 1-X, entities yet unknown.

  2. The Plaintiff files this action for himself, and those similarly situated, complaining of the

     violations of Title III of the ADA. This action is brought under the ADA, 42 U.S.C.

     §12182, §12183 and §12188(a) – incorporating by reference the remedies and procedures

     found in 42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s

     Accessibility Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility

     Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards

     for Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of

     New York, as well as New York State Civil Rights Law §40-c and §40-d, New York

     State Human Rights Law §296 and New York City Human Rights Laws [Administrative

     Code] §8-107.

  3. The Plaintiff seeks compensatory, statutory and punitive damages, including, but not

     limited to, damages for personal injuries, pain of body and mind, declaratory and

     injunctive reliefs, attorney’s fees, expert fees and costs against the Defendants, as well as

     such other relief as the Court deems to be just and proper.



                              JURISDICTION AND VENUE

  4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §451, §1331, §1337,

     §1343, §2201, §2202 and 42 U.S.C.A. §12181, et seq., as it involves federal questions

     regarding the deprivation of the Plaintiff’s rights under the ADA.



                                               2
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 3 of 37 PageID #: 3




  5. This Court has supplemental jurisdiction over the Plaintiff’s allegations arising from the

     Defendants’ state law violations pursuant to 28 U.S.C. §1367(a).

  6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because all events, or

     omissions, giving rise to this action, and alleged herein, occurred in this district. Venue is

     also proper in this district, because the Defendants’ property, a public accommodation,

     which is the subject of this action, is located in, and does business within, this judicial

     district.


                                          PARTIES

  7. The Plaintiff, SEMYON GRINBLAT, is, and has been at all times material hereto, a

     resident of Monmouth County, New Jersey.

  8. The Plaintiff is disabled and is expressly authorized under §308 of the ADA, 42 U.S.C.

     §12188(a) – incorporating by reference the remedies and procedures found in 42 U.S.C.

     2000a-3, §204 of the Civil Rights Act of 1964 – to bring this action.

  9. The Defendants, DUANE READE INC., and/or 116-11 BEACH CHANNEL OWNER

     LLC, own, and/or lease, and/or have control over, and/or manage, and/or maintain, and/or

     designed, and/or built, and/or constructed, and/or altered, and/or operate, and at all

     relevant times operated, the store, and/or pharmacy, “Duane Reade” and/or the parking

     lot adjacent to it, which is provided for the use of the store’s customers.

  10. The aforementioned store, and/or pharmacy, Duane Reade, and the adjacent parking lot

     are the subjects of this lawsuit and are located at 116-02 Beach Channel Dr., Far

     Rockaway, NY 11694, hereinafter referred to as the “Subject Facility”.

  11. Upon information and belief, the Defendant, DUANE READE INC., owns, and/or leases,

     and/or manages, and/or has control over, and/or designed, and/or built, and/or


                                               3
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 4 of 37 PageID #: 4




     constructed, and/or altered, and/or operates, and at all relevant times operated, the store

     and/or pharmacy under the name Duane Reade.

  12. Upon information and belief, the Defendant, DUANE READE INC., owns, and/or leases,

     and/or manages, and/or maintains, and/or has control over, and/or designed, and/or

     marked, and/or placed signs on, and/or built, and/or constructed, and/or altered, and/or

     operates, and at all relevant times operated, the parking lot adjacent to the store and/or

     pharmacy, Duane Reade, which is provided for the exclusive use of its customers.

  13. The Defendant, DUANE READE INC., is an American for-profit corporation, organized

     under the laws of Delaware.

  14. The Defendant, DUANE READE INC., is licensed to conduct business activities in New

     York State with the New York Department of State.

  15. The New York Department of State’s website shows that the Defendant, DUANE

     READE INC., has a registered agent, located at Corporation Service Company, 80 State

     Street, Albany, NY 12207-2543.

  16. The New York Department of State’s website also shows that it will mail process, if

     accepted on behalf of the entity, the Defendant, DUANE READE INC., to the following

     address: C/O Corporation Service Company, 80 State Street, Albany, NY 12207-2543.

  17. Upon information and belief, the Defendant, 116-11 BEACH CHANNEL OWNER LLC,

     at all relevant times was, and currently is, either an owner, landlord, lessor, lessee, and/or

     operator of the commercial real estate lot in Queens County, on which the Subject

     Facility is located, and of the building, in which it operates.




                                               4
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 5 of 37 PageID #: 5




  18. Upon information and belief, the Defendant, 116-11 BEACH CHANNEL OWNER LLC,

     is a landlord and leases its building and land, on which the parking lot of the Subject

     Facility is located, to the Defendant, DUANE READE INC.

  19. The Defendant, 116-11 BEACH CHANNEL OWNER LLC, is an American for-profit

     corporation, organized under the laws of Delaware.

  20. The Defendant, 116-11 BEACH CHANNEL OWNER LLC, is licensed to conduct

     business activities in New York State with the New York Department of State.

  21. Neither the name, nor address, of a registered agent of the Defendant, 116-11 BEACH

     CHANNEL OWNER LLC, are provided on the New York Department of State’s

     website, which shows that the New York Department of State will mail process, if

     accepted on behalf of the entity, to the following address: C/O Wharton Properties, 500

     5th Avenue, 54th Floor, New York, NY 10110.

  22. New York State law requires each corporation to have a designated registered agent, on

     whom service of process may be made. Under the New York Business Corporation Law,

     a “designating corporation is required to deliver to the department of state a certificate of

     amendment or change providing for the designation by the corporation of a new address

     and upon its failure to file such certificate, its authority to do business in this state should

     be suspended.” BSC §306-A(a)(4). “Upon the failure of the designating corporation to

     file a certificate of amendment or change providing for the designation by the corporation

     of the new address after the filing of a certificate of resignation for receipt of process with

     the secretary of state, its authority to do business in this state shall be suspended… .”

     BSC §306-A(b) “In any case in which a corporation suspended pursuant to this section

     would be subject to the personal or other jurisdiction of the courts of this state …, process



                                                5
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 6 of 37 PageID #: 6




     against such corporation may be served upon the secretary of state as its agent pursuant to

     this section. Such process may issue in any court in this state having jurisdiction of the

     subject matter.” BSC §306-A(e)(1).

  23. As the Defendant, 116-11 BEACH CHANNEL OWNER LLC, provided neither the

     name, nor address of its registered agent to the New York Department of State, its

     authority to do business in New York State is suspended pursuant to BSC §306-A.

     Nevertheless, service of process on it is effective, because the Defendant is served upon

     the Secretary of State. BSC §306-A(e)(2).

  24. The Defendants, DUANE READE INC. and/or 116-11 BEACH CHANNEL OWNER

     LLC, operate the Subject Facility, which is a pharmacy, and/or a store, and/or a sales

     establishment.

  25. The Subject Facility is a public accommodation within the meaning of Title III of the

     ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5),

     New York State Human Rights Law §292(9) and New York City Human Rights Law,

     Admin. Code of the City of New York, §8-107(4).

  26. Defendants JOHN DOE 1-X and Limited Liability Companies, Partnerships and

     Corporations 1-X are persons or entities yet unknown, but who or which might share

     liability as owners or tenants of the Subject Facility. At all relevant times they might have

     been, and currently might be, either owners, lessors, or operators of the commercial real

     estate lot in Queens County, on which the Subject Facility is located, and of the building

     in which it operates. Either one or several of them might be a landlord and lease its/their

     building and land, on which the parking lot of the Subject Facility is located, to the

     Defendants, DUANE READE INC. and/or 116-11 BEACH CHANNEL OWNER LLC.



                                              6
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 7 of 37 PageID #: 7




  27. The Plaintiff reserves the right to amend this Complaint to add such persons or entities as

     Defendants when discovered during the course of this action.

  28. Either one, or all, of the Defendants, simultaneously, or at different times, at all relevant

     times, was an owner, and/or landlord, and/or lessor, and/or lessee, and/or tenant, of the

     commercial lot in Queens County, on which the Subject Facility is located, who jointly,

     or severally, owned, and/or leased, and/or managed, and/or had control over, and/or

     designed, and/or constructed, and/or built, and/or altered, and/or modified, and/or

     painted, and/or marked, and/or placed signs on, and/or operated, and/or maintained, the

     parking lot adjacent to the store and/or pharmacy, Duane Reade, which is provided for

     the purpose of enabling customers of the store and/or the pharmacy to park and shop at

     the Subject Facility.

  29. Either one of the Defendants, or all of them, jointly or severally, simultaneously, or at

     different times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or

     lessee, and/or tenant, and/or managed, and/or had control over, and/or operated, and/or

     designed, and/or constructed, and/or built, and/or painted, and/or marked, and/or placed

     signs on, and/or maintained, and/or altered the building, and/or the pharmacy, and/or the

     store, and/or the sales establishment, which is operated by the Defendants, DUANE

     READE INC. and/or 116-11 BEACH CHANNEL OWNER LLC.

  30. The Defendants own the store, and/or the pharmacy, Duane Reade, and the parking lot

     adjacent to it, and/or lease, and/or operate them, and/or designed them, and/or painted

     them, and/or marked them, and/or placed signs on them, and/or exercise control over

     them, and/or manage them, and/or maintain them, and/or altered them since 1992.




                                               7
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 8 of 37 PageID #: 8




  31. The Defendants are jointly and severally liable for the design, construction, maintenance,

     management, control, alteration and/or operation of the parking lot, which is part of the

     Subject Facility.


                                       CLASS ACTION

  32. The Plaintiff brings this suit for declaratory and injunctive reliefs and as a class action,

     pursuant to F.R.C.P. 23, on behalf of all those similarly situated who, as persons who

     must use wheelchairs by reason of various disabilities, and who use or desire to use the

     services and accommodations offered to the public by the Defendants, are protected by,

     and are beneficiaries of, the ADA, the New York State Civil Rights Laws, the New York

     State Human Rights Laws and the New York City Human Rights Laws.

  33. The Plaintiff, complaining for himself, and all other similarly situated disabled

     individuals in the City and State of New York, hereby alleges the following:

         a. The class is so numerous that joinder of all members, whether otherwise required

             or permitted, is impracticable;

         b. There are questions of law, or fact, common to the class, which predominate over

             any questions affecting only individual members;

         c. The claims or defenses of the representative party are typical of the claims, or

             defenses, of the class;

         d. The representative party will fairly and adequately protect the interests of the

             class; and

         e. A class action is superior to other available methods for the fair and efficient

             adjudication of the controversy.




                                                8
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 9 of 37 PageID #: 9




  34. The claims of the Plaintiff are typical of those of the class. The class, similarly to the

     Plaintiff, was also not able to have access to the Subject Facility because of the

     architectural barriers.

  35. The Plaintiff will fairly and adequately represent and protect the interests of the members

     of the class, because, in accordance with Fed. R. Civ. P. 23(g), he has retained, and is

     represented by, an experienced counsel, who has done the work in identifying and

     investigating potential claims in the action, who knows the applicable law, who may

     commit resources to representing the class, who would represent the Plaintiff in complex

     class action litigation, and because the Plaintiff has no interests antagonistic to the

     members of the class.

  36. A class action may be maintained under Fed. R. Civ. P. 23(a), which is satisfied, as

     prosecuting separate actions by, or against, individual class members would create a risk

     of adjudications with respect to them that, as a practical matter, would be dispositive of

     the interests of the other members, not parties to the individual adjudications, or would

     substantially impair, or impede, their ability to protect their interests. That risk includes,

     but is not limited to, the Defendants removing the architectural barriers without either

     compensating members of the class, or paying them compensatory, and/or statutory,

     and/or punitive damages, for discrimination, discomfort, personal injuries, pain of body

     and mind, emotional distress, inconvenience and humiliation, which the class members

     have suffered as a result of the Defendants’ actions, which violated the ADA, the New

     York State Civil Rights Laws, the New York State Human Rights Laws and the New

     York City Human Rights Laws.




                                               9
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 10 of 37 PageID #: 10




   37. Class certification of the claims is appropriate pursuant to Fed. R. Civ. P. 23(b)(2),

      because the Defendants had acted, or refused to act, on grounds that apply generally to

      the class, so that final injunctive relief, or corresponding declaratory relief, is appropriate

      respecting the class as a whole.

   38. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

      questions of law, or fact, common to class members, clearly predominate over any

      questions affecting only individual class members, and because a class action is superior

      to other available methods for the fair and efficient adjudication of this litigation.

   39. Judicial economy will be served by maintenance of this lawsuit as a class action in that it

      is likely to avoid the burden that would be otherwise placed upon the judicial system by

      the filing of numerous similar suits by people who use wheelchairs in the Eastern District

      of New York.

   40. Clarity, consistency and uniformity in law will also be preserved, as maintenance of this

      lawsuit as a class action will likely eliminate the possibility of inconsistent verdicts,

      which may be issued, if plaintiffs were to initiate individual lawsuits against the

      Defendants.

   41. References to the Plaintiff shall be deemed to include the named Plaintiff and each

      member of the class, unless otherwise indicated.



                                   STATUTORY SCHEME

   42. On July 26, 1990, United States Congress enacted the ADA, establishing important civil

      rights for individuals with disabilities, including the right to full and equal enjoyment of

      goods, services, facilities, privileges and access to places of public accommodation.



                                                10
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 11 of 37 PageID #: 11




   43. Congress made the following findings:

                     a. Some 43,000,000 Americans have one or more physical
                        or mental disabilities, and this number is increasing as
                        the population as a whole is growing older;
                     b. Historically, society has tended to isolate and segregate
                        individuals with disabilities, and, despite some
                        improvements, such forms of discrimination against
                        individuals with disabilities continue to be a serious and
                        pervasive social problem;
                     c. Discrimination against individuals with disabilities
                        persists in such critical areas as employment, housing,
                        public accommodation, education, transportation,
                        communication, recreation, institutionalization, health
                        services, voting and access to public services;
                     d. Individuals with disabilities continually encounter
                        various forms of discrimination, including outright
                        intentional exclusion, the discriminatory effects of
                        architectural, transportation, and communication
                        barriers, overprotective rules and policies, failure to
                        make modifications to existing facilities and practices,
                        exclusionary qualification standards and criteria,
                        segregation, and regulation to lesser services, programs,
                        activities, benefits, jobs or other opportunities; and
                     e. The continuing existence of unfair and unnecessary
                        discrimination and prejudice denies people with
                        disabilities the opportunity to compete on an equal basis
                        and to pursue those opportunities for which our free
                        society is justifiably famous, and costs the United
                        States billions of dollars in unnecessary expenses
                        resulting from dependency and non-productivity.


      42 U.S.C. §12101(a)(1)-(3), (5) and (8)

   44. Furthermore, Congress also explicitly stated that the ADA had to:

                     a. Provide a clear and comprehensive national mandate
                        for the elimination of discrimination against individuals
                        with disabilities;
                     b. Provide clear, strong, consistent, enforceable standards
                        addressing discrimination against individuals with
                        disabilities; and
                     c. Invoke the sweep of congressional authority, including
                        the power to enforce the fourteenth amendment and to
                        regulate commerce, in order to address the major areas

                                                11
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 12 of 37 PageID #: 12




                         of discrimination faced day-to-day by people with
                         disabilities.


      42 U.S.C. §12101(b)(1)(2) and (4)

   45. Furthermore, pursuant to 42 U.S.C. §12182 and 28 CFR §36.201(a), the congressional

      intent was to ensure that no place of public accommodation may discriminate against an

      individual on the basis of such individual’s disability, with regard to the full and equal

      enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

      that place of public accommodation.

   46. Congress provided commercial businesses at least 18 months from enactment to make

      their facilities compliant with the regulations in the ADA. The effective date of Title III

      of the ADA was January 26, 1992, or January 26, 1993, if defendant has ten (10), or

      fewer, employees and gross receipts of $500,000, or less. 42 U.S.C. §12183; 28 CFR

      §36.508(a).

   47. The 2000 United States census indicates that in the civilian non-institutionalized

      population more than 49.7 million people in the United States have a disability. The

      census also indicates that more than 1.39 million New Yorkers have a mobility disability.

   48. The ADA, the New York State Civil Rights Laws, the New York State Human Rights

      Laws and the New York City Human Rights Laws recognize individuals with disabilities

      as a protected class. 42 U.S.C. §12182(a)

   49. It is unlawful for a private entity, which owns, leases, leases to, or operates a place of

      public accommodation, to discriminate against an individual with a disability. 42 U.S.C.

      §12182(b)(1)(A), 28 CFR §36.201(a) and (b)




                                              12
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 13 of 37 PageID #: 13




   50. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

      Justice, Office of the Attorney General, promulgated Federal Regulations to implement

      the requirements of the ADA, known as the ADAAG, 28 CFR §36, under which it may

      obtain civil penalties of up to $110,000 for the first violation and $150,000 for any

      subsequent violation.

   51. The landlord, who owns the building that houses a place of public accommodation and

      the tenant, who owns, or operates the place of public accommodation, have a non-

      delegable duty to comply with the ADA, the New York State Civil Rights Laws, the New

      York State Human Rights Laws and the New York City Human Rights Laws. 28 CFR

      §36.201(a) and (b)

   52. The Subject Facility affects interstate commerce within the meaning of the ADA. 42

      U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5).

   53. Regardless of any contractual provisions stating otherwise, the landlord and owner of the

      property, which houses the public accommodation, cannot escape liability for the tenant’s

      failure to comply with the ADA, the New York State Civil Rights Laws, the New York

      State Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201.

   54. Discriminatory intent is not required to establish liability under the ADA, the New York

      State Civil Rights Laws, the New York State Human Rights Laws and the New York City

      Human Rights Laws.

   55. One type of disability discrimination is the failure of an owner, or an operator, of a public

      accommodation to remove those architectural barriers, removal of which is readily

      achievable.

                      A public accommodation shall remove architectural
                      barriers in existing facilities, including communication

                                                13
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 14 of 37 PageID #: 14




                      barriers that are structural in nature, where such removal is
                      readily achievable, i.e., easily accomplishable and able to
                      be carried out without much difficulty or expense.

      28 CFR §36.304

   56. If an individual with a disability is dissuaded from entering, or receiving services of a

      place of public accommodation, because of the existence of an architectural barrier, the

      landlord and tenant will be guilty of discrimination on the basis of disability.

   57. The Defendants must remove all barriers, removal of which is readily achievable, that

      deny an individual with a disability the opportunity to participate in, or benefit from,

      services, or accommodations, on the basis of their disability. 28 CFR §36.304

   58. Removal of the architectural barriers is readily achievable by the Defendants.

   59. The Plaintiff is informed and believes, and therefore alleges, that the Subject Facility has

      begun operations, and/or undergone substantial remodeling, repairs and/or alterations,

      since January 26, 1990, and/or has sufficient income to make readily achievable

      accessibility modifications.



             FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                     Violations of the ADA

   60. The Plaintiff, who was born in 1949, is an elderly man aged beyond his 70 years. He

      suffers from debilitating diseases and was diagnosed with a neurological condition, which

      affects his walking. The Plaintiff’s treating neurologist determined that he has gait

      dysfunction, the causes of which include peripheral neuropathy due to diabetes mellitus,

      chronic right basilar ganglia lacunar infarct and cerebellar ataxia. The Plaintiff’s treating

      neurologist also determined that he has essential tremor. Furthermore, the Plaintiff has



                                               14
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 15 of 37 PageID #: 15




      decreased vision due to glaucoma and is blind in the right eye. The Plaintiff’s gait is

      unsteady and he falls when he walks short distances. His treating neurologist prescribed

      him a wheelchair and a handicapped parking placard. The Plaintiff obtained the

      wheelchair and uses it regularly. The New Jersey Motor Vehicle Commission issued him

      a disabled person parking placard together with a handicapped identification card. The

      handicapped placard can be used in any car, in which the Plaintiff is travelling. The

      Plaintiff relies on his wheelchair and parks appropriately in handicapped accessible

      parking spaces. He also needs appropriate and statutorily mandated space next to that car,

      so that he may transfer from the car to the wheelchair. The Plaintiff is disabled under the

      statute, which in pertinent part states that

                      Disability means, with respect to an individual, a physical
                      or mental impairment that substantially limits one or more
                      of the major life activities of such individual… . The phrase
                      major life activities means functions such as caring for
                      one’s self, performing manual tasks, walking, seeing,
                      hearing, speaking, breathing, learning and working.

      28 CFR §36.104


   61. The Plaintiff’s adult son visits the Plaintiff, manages his care and takes him to places the

      Plaintiff wants to visit, including stores, supermarkets, pharmacies, restaurants, parks,

      doctors and medical facilities in New Jersey, where he currently resides, and New York,

      where he previously resided for decades and where his son and friends still reside.


   62. In August 2019, the Plaintiff came to the Defendants’ Subject Facility by car to enjoy full

      and equal access to, and the benefits of, all the accommodations and services offered at

      the Defendants’ properties.




                                                15
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 16 of 37 PageID #: 16




   63. The Defendant, DUANE READE INC., operates the parking lot adjacent to the store,

      and/or pharmacy, Duane Reade, which it provides to enable its customers to park in it.

   64. The parking lot, adjacent to Duane Reade and operated by the Defendants, exists for the

      exclusive use by customers of Duane Reade.

   65. Either one, or all, of the Defendants, attached to the fence, located in the parking lot of

      Duane Reade store, and/or the pharmacy, the sign, which contains the following text in

      red and blue letters: “30 MINUTE PARKING FOR duane reade CUSTOMERS ONLY

      VIOLATORS WILL BE FINED & TOWED”.

   66. There are 48 parking spaces in the parking lot of the Defendants’ Subject Facility.

   67. Two of the parking spaces in the Subject Facility’s parking lot are identified as

      handicapped parking spaces by the yellow marking lines on the pavement, as well as by

      the handicapped symbols painted on the ground.

   68. There are three designated access aisles. They are identified as such by the yellow

      marking lines painted on the ground.

   69. The left-most access aisle is located to the left of the left handicapped parking space,

      from the point of view of an observer facing the store’s entrance.

   70. The second-from-the-left access aisle is located in between the two designated

      handicapped parking spaces.

   71. The right-most access aisle is located to the right of the right designated handicapped

      parking space, from the point of view of an observer facing the store’s entrance.

   72. The Plaintiff and his son came to the Subject Facility by car and parked in the right

      designated handicapped parking space in its parking lot.




                                               16
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 17 of 37 PageID #: 17




   73. Both the right handicapped parking space and the right-most access aisle, from the point

      of view of an observer facing the store’s entrance, have damaged, cracked and uneven

      surfaces.

   74. When the Plaintiff was transferring from the car to the wheelchair in the right access

      aisle, he barely avoided falling on its damaged, cracked and uneven surface.

   75. The Plaintiff was then not able to ride in his wheelchair by himself in order to travel

      towards the store in the right access aisle, because he was not able to rotate the wheels

      with his hands over the deep cracks on its ground surface. Consequently, he had to rely

      on his son’s assistance, who pushed his wheelchair to overcome the barrier.

   76. The Plaintiff was then not able to open the store’s entrance door by himself, because the

      tension of the door’s spring was too high, and had to rely on his son’s assistance to open

      the store’s door for him.

   77. Inside of the store, and/or the pharmacy, when the Plaintiff was paying for the items he

      was purchasing at the register, he was not able to extend his knees and toes under the

      counter, because there was no space under it for his knees and toes. As a result, the

      Plaintiff had to rely on his son’s assistance to hand his debit card to the cashier.

   78. On the way back to the car, the Plaintiff was once again not able to ride over the cracked

      and damaged surface of the right access aisle to the car’s door and had to rely on his

      son’s assistance to push him in his wheelchair over the barrier.

   79. When the Plaintiff was transferring from the wheelchair to the car, he barely avoided

      falling on the damaged, cracked and uneven surface of the access aisle.




                                                17
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 18 of 37 PageID #: 18




   80. The Subject Facility’s parking lot was either designed by people, who did not have the

      Plaintiff and his needs, and needs of others similarly situated, in mind, to accommodate

      him and facilitate his access to the Subject Facility, or worse.

   81. Frustrated, disappointed and humiliated, the Plaintiff left the Subject Facility’s parking

      lot.

   82. The Subject Facility is located in Far Rockaway, Queens. The Plaintiff enjoys visiting

      that neighborhood.


   83. The Defendants’ Subject Facility is conveniently located and the Plaintiff intends to visit

      it, purchase the items offered for sale in it and enjoy its services, as soon as the

      architectural barriers are removed.

   84. The Plaintiff has difficulties gaining access to the Subject Facility, because of the

      unlawful architectural barriers, and therefore suffered an injury in fact.

   85. Since at least August 2019, the Defendants have engaged in unlawful practices in

      violation of the ADA, the New York State Civil Laws, the New York State Human

      Rights Laws and the New York City Human Rights Laws.

   86. The Plaintiff has difficulties visiting the Defendants’ Subject Facility, continues to be

      discriminated against due to the architectural barriers, which remain at the Subject

      Facility, all in violation of the ADA, the New York State Civil Rights Laws, and the New

      York State and the New York City Human Rights Laws.

   87. The barriers to access the Subject Facility have effectively denied the Plaintiff ability to

      visit the property and have caused him personal injuries, including, but not limited to,

      pain of body and mind, emotional distress, embarrassment, humiliation and frustration.




                                               18
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 19 of 37 PageID #: 19




   88. Because the Subject Facility is a public accommodation, the Defendants are responsible

      for complying with the ADA. 28 CFR §36.304.

   89. The numerous architectural barriers to access the Subject Facility have endangered the

      Plaintiff’s safety.

   90. The Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of

      the ADA, 28 CFR §36.302 and §36.304.

   91. The Department of Justice (“DOJ”) published revised regulations for Title III of the ADA

      in the Federal Register on September 15, 2010. “These regulations adopted revised,

      enforceable accessibility standards called the 2010 ADA Standards for Accessible

      Design, ‘2010 Standards’”. (See, 2010 Standards, Overview) These standards “set

      minimum requirements – both scoping and technical – for newly designed and

      constructed, or altered … public accommodation, and commercial facilities to be readily

      accessible to and usable by individuals with disabilities.” Id. The DOJ provided that

      document in one publication and it includes the 2010 Standards for public

      accommodation and commercial facilities, which consist of the Title III regulations at 28

      CFR Part 36, subpart D, and the 2004 ADAAG at 36 CFR Part 1191, appendices B and

      D.

   92. The Defendants are discriminating against the Plaintiff, and others similarly situated,

      because at their Subject Facility they are denying him access to, as well as full and equal

      enjoyment     of,     the   goods,   services,   facilities,   privileges,   advantages   and/or

      accommodations of the building, and its parking lot, by means of the architectural

      barriers, the existence of which is in violation of the ADA, including, but not limited to,

      those listed below.



                                                 19
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 20 of 37 PageID #: 20




   93. “Identification. Parking space identification signs shall include the International

      Symbol of Accessibility complying with 703.7.2.1. Signs identifying van parking spaces

      shall contain the designation “van accessible.” Signs shall be 60 inches (1525 mm)

      minimum above the finish floor or ground surface measured to the bottom of the sign.”

      2010 Standards §502.6.

   94. There is no sign containing the designation “van accessible” in the Subject Facility’s

      parking lot.

   95. There are no signs, located above the finish floor, or ground surface, identifying

      handicapped parking spaces in the Subject Facility’s parking lot.

   96. “Vehicle Spaces. Car parking spaces shall be 96 inches (2440 mm) wide minimum and

      van parking spaces shall be 132 inches (3350 mm) wide minimum, shall be marked to

      define the width, and shall have an adjacent access aisle complying with 502.3.

      EXCEPTION: Van parking spaces shall be permitted to be 96 inches (2440 mm) wide

      minimum where the access aisle is 96 inches (2440 mm) wide minimum.” 2010

      Standards §502.2.

   97. The right designated handicapped parking space, from the point of view of an observer

      facing the store’s entrance, is 93 inches wide.

   98. “Floor or Ground Surfaces. Access aisles are required to be nearly level in all

      directions to provide a surface for wheelchair transfer to and from vehicles. The

      exception allows sufficient slope for drainage. Built-up curb ramps are not permitted to

      project into access aisles and parking spaces because they would create slopes greater

      than 1:48.” 2010 Standards §Advisory 502.4.




                                               20
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 21 of 37 PageID #: 21




   99. “Floor or Ground Surfaces. Parking spaces and access aisles serving them shall comply

      with 302. Access aisles shall be at the same level as the parking spaces they serve.

      Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48 shall be

      permitted.” 2010 Standards §502.4.

   100.      Thus, maximum permissible slopes of handicapped parking spaces and access

      aisles serving them must not be steeper than 2.08%. 2010 Standards §502.4.

   101.      The Defendants grossly violated §502.4 of 2010 Standards.

   102.      The right designated handicapped parking space, from the point of view of an

      observer facing the store’s entrance, has a slope of 11.5%, which is equivalent to 1:8.7.

   103.      The right designated handicapped parking space, from the point of view of an

      observer facing the store’s entrance, has a cross slope in excess of 10%, which is

      equivalent to 1:10.

   104.      The right-most designated handicapped access aisle, from the point of view of an

      observer facing the store’s entrance, has a slope of 7.2%, which is equivalent to 1:13.89.

   105.      The left designated handicapped parking space, from the point of view of an

      observer facing the store’s entrance, has a slope of 4%, which is equivalent to 1:25.

   106.      “General. Floor and ground surfaces shall be stable, firm, and slip resistant and

      shall comply with 302.” 2010 Standards §302.1.

   107.      In the Subject Facility’s parking lot, the ground surface of the right designated

      handicapped parking space, from the point of view of an observer facing the store’s

      entrance, is cracked, damaged and uneven.




                                              21
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 22 of 37 PageID #: 22




   108.      In the Subject Facility’s parking lot, the ground surface of the right-most

      designated access aisle, from the point of view of an observer facing the store’s entrance,

      is cracked, damaged and uneven.

   109.      “Door and Gate Opening Force. Fire doors shall have a minimum opening force

      allowable by the appropriate administrative authority. The force for pushing or pulling

      open a door or gate other than fire doors shall be as follows: 1. Interior hinged doors and

      gates: 5 pounds (22.2 N) maximum.” 2010 Standards §404.2.9.

   110.      12 pounds of force is required for pushing or pulling open interior hinged doors at

      the Subject Facility.

   111.      “Forward Approach. A portion of the counter surface that is 30 inches (760 mm)

      long minimum and 36 inches (915 mm) high maximum shall be provided. Knee and toe

      space complying with 306 shall be provided under the counter. A clear floor or ground

      space complying with 305 shall be positioned for a forward approach to the counter.”

      2010 Standards §904.4.2.

   112.      Knee and toe spaces are not provided under the counter in the Subject Facility.

   113.      The individual Plaintiff, and all others similarly situated, will continue to suffer

      discrimination and injury without the immediate relief provided by the ADA, as

      requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendants’ Subject Facility in order to measure and photograph

      architectural barriers that are in violation of the ADA to determine all of the areas of non-

      compliance with the law.


   114.      The Defendants have failed to remove architectural barriers to accessibility to the

      Subject Facility in violation of 42 U.S.C. §12182(b)(2)(A)(iv).


                                               22
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 23 of 37 PageID #: 23




   115.      Upon information and belief, since 1992 the Defendants have altered the areas in

      their Subject Facility, which affect, or could affect, access to or usability of their place of

      public accommodation.

   116.      The Subject Facility has not been designed, constructed, altered, or maintained in

      compliance with the accessibility standards of Title III of the ADA.

   117.      The Defendants have violated their statutory obligation to ensure that their

      policies, practices and procedures address compliance with the 2010 Standards in that

      they did not make reasonable accommodations for the individual Plaintiff, and all others

      similarly situated, and also violated their obligation to remove architectural barriers in

      order to let disabled individuals enjoy goods and services provided by the public

      accommodation under their control, thus discriminating against them.

   118.      To date, the architectural barriers, the removal of which was, and is, readily

      achievable, and other violations of the ADA, still exist at the Subject Facility and have

      not been remedied, or altered, in such a way as to effectuate compliance with the

      provisions of the ADA.

   119.      Pursuant to the ADA, 42 U.S.C. §12101, §12182 and 28 CFR §36.304, the

      Defendants were required to make their Subject Facility accessible to persons with

      disabilities, and should have removed architectural barriers by January 26, 1992. To date,

      the Defendants have failed to comply with that mandate.

   120.      The Defendants’ failure to remove the barriers to access constitutes a pattern and

      practice of intentional disability discrimination and is subject to enforcement under 42

      U.S.C. §12188 and 28 CFR §503.




                                                23
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 24 of 37 PageID #: 24




   121.      It was not structurally impracticable for the Defendants to make the Subject

      Facility accessible.

   122.      Removal of all architectural barriers existing at the Subject Facility was, and is,

      readily achievable by the Defendants.

   123.      The    Defendants     may,    should    and   are   required    to   make   reasonable

      accommodations at the Subject Facility and their making them would be readily

      achievable.

   124.      Accommodations to the Plaintiff, and other persons similarly situated, and

      removal of architectural barriers at the Subject Facility by the Defendants, are readily

      achievable, would not impose an undue hardship on them and would not fundamentally

      alter the nature of their program, activity, or nature of the business.

   125.      The Plaintiff has a realistic, credible, existing and continuing threat of

      discrimination from the Defendants’ non-compliance with the ADA in connection with

      the Subject Facility.

   126.      The Defendants’ failure to make their Subject Facility accessible denied the

      Plaintiff and others, similarly situated, an equal opportunity to participate in, or to benefit

      from, services, or accommodations, on the basis of their disability.

   127.      The effect of the practices complained of has been to deprive the Plaintiff, and all

      other similarly situated individuals, of the full and equal enjoyment of the Subject

      Facility and to otherwise adversely affect his status as a member of the public interested

      in accessing the place of public accommodation owned, leased, leased to, constructed,

      maintained, managed and/or operated by the Defendants.




                                                24
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 25 of 37 PageID #: 25




   128.      The Defendants’ Subject Facility is not accessible to, or readily usable by,

      individuals with disabilities.

   129.      Pursuant to 42 U.S.C. §12188, this Court was vested with the authority to grant

      the Plaintiff injunctive relief, including an order to alter the Subject Facility, to make it

      accessible to, and useable by, the Plaintiff, and other similarly situated individuals with

      disabilities, to the extent required by the ADA, as well as close the Subject Facility until

      the required modifications are completed.

   130.      The Defendants’ flagrant disregard for the ADA, and the New York laws, which

      obligate them to make all readily achievable accommodations and modifications to

      remove architectural barriers to access and use of their Subject Facility is legally

      inexcusable. Allowing the Defendants to deleteriously detrimentally prolong their

      practices would encourage them to continue to blatantly disregard the ADA, the New

      York State Civil Laws, the New York State Human Rights Laws and the New York City

      Human Rights Laws, and discriminate against the Plaintiff, and other similarly situated

      individuals.

   131.      The inexcusability of the Defendants’ actions is exacerbated by the fact that over

      25 years have passed since the effective date of Title III of the ADA. During that time

      period they operated at a profit, should have accumulated sufficient funds to make

      alterations and had numerous opportunities to remove the architectural barriers and end

      discrimination, but intentionally chose not to do so. By intentionally not removing the

      architectural barriers, which barred the Plaintiff’s access, inconvenienced and

      embarrassed him, humiliated him and caused him personal injuries, including emotional

      distress to him, and others similarly situated, the Defendants gave a crystal-clear message



                                               25
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 26 of 37 PageID #: 26




      to disabled customers that their patronage is neither needed, desired, welcomed, or

      wanted.



                                SECOND CAUSE OF ACTION

                   Violations of the New York State Human Rights Laws

   132.       The Plaintiff re-alleges, and incorporates, by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.

   133.       The New York State Human Rights Law, in relevant part, provides the following:

                      It shall be an unlawful discriminatory practice for any
                      person, being the owner, lessee, proprietor, manager,
                      superintendent, agent or employee of any place of public
                      accommodation … because of the … disability … of any
                      person, directly or indirectly, to refuse, withhold from or
                      deny to such person any of the accommodations,
                      advantages, facilities or privileges thereof … to the effect
                      that any of the accommodations, advantages, facilities and
                      privileges of any such place shall be refused, withheld from
                      or denied to any person on account of … disability … .

              NYS Executive Law §296(2)(a)

   134.       The Defendants’ Subject Facility is a place of public accommodation, as defined

      in New York State Human Rights Law §292(9).

   135.       The Defendants have further violated the New York State Human Rights Law by

      being in violation of the rights provided under the ADA.

   136.       The Defendants are in violation of the New York State Human Rights Law by

      denying the Plaintiff, and others similarly situated, full and safe access to all of the

      benefits, accommodations and services of the Subject Facility.

   137.       The Defendants do not provide the Plaintiff, and others similarly situated, with

      equal opportunity to use their public accommodation.

                                                 26
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 27 of 37 PageID #: 27




   138.      The Defendants have failed to make all readily achievable accommodations and

      modifications to remove barriers to access in violation of Executive Law §296(2)(c)(iii).

   139.      As a direct and proximate result of the Defendants’ unlawful discrimination,

      which is in violation of the Executive Law, the Plaintiff has suffered, and continues to

      suffer, personal injuries, which include emotional distress, including, but not limited to,

      humiliation, embarrassment, stress and anxiety.

   140.      The Defendants have not provided the Plaintiff, and others similarly situated, with

      evenhanded treatment in violation of New York State Human Rights Law §296.

   141.      The Defendants’ direct, or indirect, unequal treatment of the Plaintiff, and others

      similarly situated, was demonstrated when he was discriminated against.

   142.      The Defendants have, because of the Plaintiff’s disability, directly, or indirectly,

      refused, withheld from, or denied him the accommodations, advantages, facilities, or

      privileges of their public accommodation.

   143.      The Defendants have demonstrated that the patronage, or custom, of the Plaintiff,

      and other similarly situated individuals, is unwelcome, unwanted, undesirable,

      unacceptable and objectionable.

   144.      In violation of the New York State Human Rights Laws the Defendants and their

      agents discriminated against the Plaintiff.

   145.      As a direct and proximate result of the Defendants’ unlawful discrimination,

      which was, and is, in violation of the New York State Human Rights laws, the Plaintiff

      has suffered, and continues to suffer, personal injuries, such as mental anguish and

      emotional distress, including, but not limited to, depression, humiliation, stress,




                                               27
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 28 of 37 PageID #: 28




      embarrassment, anxiety, loss of self-esteem and self-confidence, together with emotional

      pain and suffering.

   146.       The Plaintiff requests compensatory damages from each Defendant in the amount

      of $1,000 under the New York State Human Rights Law, NY CLS Exec §297(9).



                                 THIRD CAUSE OF ACTION

                     Violations of the New York State Civil Rights Laws

   147.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.

   148.       The Defendants have violated the Plaintiff’s civil rights on the basis of his

      disability.

   149.       Consequently, the Plaintiff is entitled to recover the penalty prescribed by Civil

      Rights Law §40-c and §40-d, in the amount of $500 for each violation from each

      Defendant.

   150.       Pursuant to the New York Civil Rights law, §40-d, the Defendants are guilty of a

      class A misdemeanor.

   151.       Notice of this action is being served upon the attorney general, as required by

      New York Civil Rights Law, §40-d, in accordance with the statute.



                                FOURTH CAUSE OF ACTION

                    Violations of the New York City Human Rights Laws

   152.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

      forth in this complaint, as if fully set forth herein.



                                                 28
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 29 of 37 PageID #: 29




   153.       The New York City Human Rights Law, in relevant part, provides the below.

                      It shall be an unlawful discriminatory practice for any
                      person who is the owner, franchisor, franchisee, lessor,
                      lessee, proprietor, manager, superintendent, agent or
                      employee of any place or provider of public
                      accommodation:
                              1. Because of any person’s actual or perceived …
                              disability …, directly or indirectly:
                                      (a) to refuse, withhold from or deny to such
                                      person the full and equal enjoyment, on
                                      equal terms and conditions, of any of the
                                      accommodations, advantages, services,
                                      facilities or privileges of the place or
                                      provider of public accommodation;

              NYC Admin. Code §8-107(4)


   154.       The Defendants have not reasonably accommodated the Plaintiff, and other

      disabled individuals, in violation of New York City’s Administrative Code §8-102(4),

      (16), (17), (18), §8-107(4) and §8-107(15).

   155.       In violation of the New York City Administrative Code, the Defendants have

      unlawfully discriminated against the Plaintiff and all others similarly situated.

   156.       Reasonable accommodations and modifications are necessary to enable the

      Plaintiff, and all others similarly situated, the ability to enjoy non-restricted access and

      use of the Defendants’ Subject Facility.

   157.       In violation of the New York City Administrative Code the owners, operators,

      lessees, proprietors, managers, agents and/or employees of the Defendants’ Subject

      Facility have, because of the actual, or perceived, disability of the Plaintiff directly, or

      indirectly, refused, withheld from, and denied him the accommodations, advantages,

      facilities, or privileges thereof.




                                                 29
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 30 of 37 PageID #: 30




   158.       In violation of the New York City Administrative Code, on the basis of the

      Plaintiff’s disability, the Defendants have demonstrated that the patronage, or custom, of

      the Plaintiff, and all others similarly situated, is unwelcome, objectionable and not

      acceptable.

   159.       The Defendants are in violation of the New York City Human Rights Law by

      denying the Plaintiff full and safe access to all of the benefits, accommodations and

      services of the Subject Facility.

   160.       Pursuant to New York City Human Rights Law §8-502(c), notice of this action is

      being served upon the New York City Commission on Human Rights in accordance with

      the statute.

   161.       As a direct and proximate result of the Defendants’ disability discrimination, in

      violation of the New York City Human Rights Laws, the Plaintiff has suffered, and

      continues to suffer, personal injuries, including mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, stress, embarrassment, anxiety, loss

      of self-esteem and self-confidence, emotional pain and suffering.

   162.       The Plaintiff requests compensatory damages in the amount of $1,000 from each

      Defendant under the New York City Human Rights Law, NYC Admin. Code §8-125.



                             ATTORNEY’S FEES AND COSTS

   163.       The Plaintiff had to retain the undersigned counsel for the filing and prosecution

      of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, including

      litigation expenses, and costs, including expert fees, paid by the Defendants, pursuant to

      the ADA, 28 CFR §36.505 and New York Executive Law §297(10). Furthermore,



                                              30
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 31 of 37 PageID #: 31




      pursuant to the New York City Human Rights Law, the Court may award the prevailing

      party reasonable attorney’s fees. Under that law’s definition “prevailing” includes a

      Plaintiff, whose commencement of litigation has acted as a catalyst to effect policy

      change on the part of the defendant. NYCHRL, in pertinent part, states the below.

                    In any civil action commenced pursuant to this section, the
                    Court, in its discretion, may award the prevailing party
                    reasonable attorney’s fees, expert fees and other costs. For
                    the purposes of this subdivision, the term “prevailing”
                    includes a Plaintiff whose commencement of litigation has
                    acted as a catalyst to effect policy change on the part of the
                    defendant, regardless of whether that change has been
                    implemented voluntarily, as a result of a settlement or as a
                    result of a judgment in such Plaintiff’s favor. The Court
                    shall apply the hourly rate charged by attorneys of similar
                    skill and experience litigating similar cases in New York
                    County when it chooses to factor the hourly rate into the
                    attorney’s fee award.

             NYC Admin. Code §8-502(g)



          COMPENSATORY AND STATUTORY MONETARY DAMAGES

   164.      The Plaintiff requests compensatory damages in the amount of $1,000 from each

      Defendant under the New York State Human Rights Law, NY CLS Exec §297(9) and the

      New York City Human Rights Law, NYC Admin. Code §8-125.

                    In calculating compensatory damages under the NYSHRL
                    and the NYCHRL, a Court in the Southern District of New
                    York just a few months ago found relevant the fact that
                    ‘[t]he New York City Human Rights Commission has
                    deemed awards of $1,000 to be sufficient in cases where
                    complainants did not establish any particular damage ‘other
                    than what a decent and reasonable individual would suffer
                    when faced with such ignorant behavior.’

      Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429, (quoting and adapting Kreisler,
      2012 WL 3961304, at *14)



                                             31
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 32 of 37 PageID #: 32




   165.      The Plaintiff requests statutory monetary damages in the sum of $500 from each

      Defendant to compensate him for their violation of New York Civil Rights Law §40-c

      and §40-d.

                     New York Civil Rights Law §40-c holds that any person
                     [emphasis added] who shall violate any of the provisions of
                     New York Civil Rights Law §40-d ‘shall for each and
                     every violation thereof be liable to a penalty of not less
                     than one hundred dollars nor more than five hundred
                     dollars, to be recovered by the person aggrieved thereby in
                     any Court of competent jurisdiction in the county in which
                     the defendant shall reside. … [T]his Court has the
                     authority to order Defendant to pay Plaintiff the $500 in
                     statutory damages contemplated by the New York Civil
                     Rights Law for the disability discrimination Plaintiff has
                     suffered… .


      Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429

   166.      The reason the Plaintiff requests $500 from each Defendant, and not a lower

      amount envisioned by the statutes, is due to the high number and extent of the violations,

      which were alleged in detail in this complaint. Furthermore, the number of violations

      may be even greater, and they may be even more extensive, than those alleged here and it

      is likely that they will be revealed upon inspection of the Subject Facility by an expert.



                                   PUNITIVE DAMAGES

   167.      The Plaintiff requests punitive damages from each Defendant to compensate him

      for their violation of the New York City Human Rights Law.

                     With respect to punitive damages, “the standard for
                     determining damages under the NYCHRL is whether the
                     wrongdoer has engaged in discrimination with willful or
                     wanton negligence, or recklessness, or a ‘conscious
                     disregard of the rights of others or conduct so reckless as to

                                               32
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 33 of 37 PageID #: 33




                     amount to such disregard.’” Chauca v. Abraham, 885 F.3d
                     122, 124 (2d Cir. 2018) (quoting Chauca v. Abraham, 30
                     N.Y.3d 325, 67 N.Y.S.3d 85, 89 N.E.3d 475, 481 (N.Y.
                     2017)). This standard requires “a lower degree of
                     culpability” than is required for punitive damages under
                     other statutes, as it “requires neither a showing of malice
                     nor awareness of the violation of a protected right.” Id.
                     (quoting Chauca, 89 N.E.3d at 481).

      Kreisler v. Humane Soc’y of N.Y., 2018 U.S. Dist. LEXIS 171147



                                  INJUNCTIVE RELIEF

   168.      Pursuant to 42 U.S.C. §12188 this Court is vested with the authority to grant the

      Plaintiff injunctive relief, including an order to alter the Subject Facility to make it

      readily accessible to, and useable by, individuals with disabilities to the extent required

      by the ADA, the New York State Civil Rights Law, the New York State Human Rights

      Law, the New York City Human Rights Law and close the Subject Facility until the

      requisite modifications are completed.

   169.      The Plaintiff requests the Court to issue a permanent injunction enjoining the

      Defendants from disability discrimination.

   170.      The Plaintiff requests the Court to issue a permanent injunction and order the

      Defendants to alter their Subject Facility to make it readily accessible to and usable by

      individuals with disabilities. To achieve that, the Plaintiff requests the Court to adapt

      relief ordered in Shariff v. Alsaydi, 2013 WL 4432218. The Plaintiff requests the Court

      to order the Defendants to prepare architectural plans remedying the violations of the

      2010 Standards and to provide the Plaintiff’s counsel with those plans for review within

      60 days of the Court’s order. The Plaintiff also requests that the injunction provide him

      with 30 days to file a motion seeking relief should the Defendants’ proposed architectural

                                               33
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 34 of 37 PageID #: 34




      plans be inadequate to remedy the 2010 Standards violations specified in this complaint.

      The Plaintiff further requests that the injunction requires the Defendants to implement the

      architectural plans and remedy the violations within 60 days of either the Plaintiff’s

      agreement, or a ruling by the Court stating that the plans are adequate.

   171.      The Plaintiff requests the Court to issue a permanent injunction requiring the

      Defendants to make all necessary modifications to the Defendants’ policies, practices and

      procedures, so that the Plaintiff, and other persons similarly situated, would not be

      subject to further unlawful discrimination.

   172.      Injunctive relief is also necessary to order the Defendants to provide auxiliary aid,

      or service, and/or alternative methods, to allow the Plaintiff, and others similarly situated,

      to use the place of public accommodation in accordance with Title III of the ADA, the

      New York State Civil Rights Laws, the New York State Human Rights Laws and the

      New York City Human Rights Laws.



                                 DECLARATORY RELIEF

   173.      The Plaintiff is entitled to a declaratory judgment concerning the violations of the

      ADA, the New York State and the New York City laws committed by the Defendants

      specifying the rights of the Plaintiff, and other persons similarly situated, as to the

      removal of the architectural barriers from the Defendants’ Subject Facility by the

      Defendants and as to their policies, practices, procedures, facilities, goods and services.




                                               34
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 35 of 37 PageID #: 35




                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff hereby respectfully requests judgment against the

Defendants and that this Court grants the following relief:

   A.      Certifies this case as a class action;

   B.      Grants a permanent injunction

           i.) Enjoining the Defendants, their officers, management personnel, employees,

               agents, successors and assigns from engaging in discrimination based on

               disability;

           ii.) Requiring the Defendants to alter their Subject Facility to make it readily

               accessible to, and usable for, individuals with disabilities;

           iii.) Compelling the Defendants to make all necessary modifications to their policies,

               practices and procedures, so that the Plaintiff would not be subject to further

               discrimination;

           iv.) Ordering the Defendants to provide auxiliary aids and services, as well as to

               modify their policies, or procedures, or provide an alternative method, so that the

               Plaintiff would be able to obtain the full and equal enjoyment of the Subject

               Facility owned, operated, maintained, or leased, by the Defendants, in accordance

               with Title III of the ADA, the New York State Civil Rights Laws, the New York

               State Human Rights Laws and the New York City Human Rights Laws; and

           v.) Ordering the Defendants to make the Subject Facility readily accessible to and

               usable by individuals with disabilities.

   C.      Enters declaratory judgment specifying the Defendants’ violations of the ADA, the

           New York State Civil Laws, the New York State Human Rights Laws and the New



                                                    35
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 36 of 37 PageID #: 36




         York City Human Rights Laws and declares the rights of the Plaintiff, and other

         persons similarly situated, as to the Defendants’ policies, procedures, facilities, goods

         and services offered to the public;

   D.    Enters declaratory judgment specifying that the Subject Facility owned, operated,

         leased, controlled, maintained and/or administered by the Defendants violates the

         ADA, the New York State Civil Rights Law, the New York State Human Rights Law

         and the New York City Human Rights Law;

   E.    Enters an order requiring the Defendants to alter their Subject Facility and amenities

         to make it accessible to, and usable by, individuals with disabilities to the full extent

         required by Title III of the ADA, the New York State Civil Rights Laws, the New

         York State Human Rights Laws and the New York City Human Rights Laws;

   F.    Holds each of the Defendants liable for $500 in statutory monetary damages for each

         violation and awards that sum to the Plaintiff pursuant to New York State Civil

         Rights Laws §40-c and §40-d;

   G.    Holds each of the Defendants liable for compensatory damages in the amount of

         $1,000 under the New York State Human Rights Law and the New York City Human

         Rights Law.

   H.    Holds each of the Defendants liable for punitive damages for their violation of the

         New York City Human Rights Law.

   I.    Finds the Defendants guilty of class A misdemeanor pursuant to New York State

         Civil Rights Law §40-d;

   J.    Retains its jurisdiction over the Defendants until their unlawful practices, acts and

         omissions no longer exist;



                                               36
Case 1:19-cv-07016-LDH-JO Document 1 Filed 12/14/19 Page 37 of 37 PageID #: 37




   K.      Finds that the Plaintiff is a prevailing party in this litigation and awards attorney’s

           fees, expert fees, costs and expenses, together with such other and further relief at

           law, or in equity, to which the Plaintiff, and other persons similarly situated, may be

           entitled; and

   L.      Awards such other and further relief as it deems necessary, just and proper.



                                      JURY DEMANDED

The Plaintiff demands a trial by jury of all the issues of fact and damages.



Signed: December 14, 2019



Michael Grinblat, Esq. (4159752)

Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff




                                                37
